Memorandum by the Court.
Defendant’s allegations with respect to his interrogation without counsel are insufficient to entitle him to a hearing upon his application in the nature of a writ of error co’rarn nobis, particularly so in the light of the subsequent proceedings in the action. (People v. Howard, 12 N Y 2d 65.) Neither do his papers indicate any facts respecting his confession and his subsequent plea of guilty to a reduced charge which would remove the case from the ambit of the rule applied in People v. Nicholson (11 N Y 2d 1067, cert. den. 371 U. S. 929). Likewise insufficient to require a hearing are his allegations in respect of the court’s choice of counsel (People v. Brabson, 9 N Y 2d 173,180-181, cert. den. 366 U. S. 930, 369 U. S. 879) and in respect of the supposed inadequacy of the representation afforded him (People v. Weires, 10 N Y 2d 1017, cert. den. 370 U. S. 954). Order affirmed. Gibson, P. J., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.